Case: 18-15171   Date Filed: 08/15/2019   Page: 1 of 3


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                 No. 18-15171
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 9:05-cr-80121-JIC-1



UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

LINCOLN MOODY,
a.k.a. Jose,
a.k.a. Antonio Espinosa,
a.k.a. Lincoln Moody,
a.k.a. Rateek Allah,

                                                            Defendant-Appellant.

                           ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                               (August 15, 2019)
               Case: 18-15171      Date Filed: 08/15/2019    Page: 2 of 3


Before WILSON, WILLIAM PRYOR and HULL, Circuit Judges.

PER CURIAM:

      Lincoln Moody, a federal prisoner who uses the religious name Rateek Love

Allah, appeals pro se the denial of his postconviction motion to correct his

sentence. Allah alleged that he was erroneously sentenced in 2006 as a career

offender because his presentence investigation report misstated that he had a prior

conviction for robbery with a firearm when he actually had been convicted of

simple robbery. Allah requested that the district court correct his presentence

report and that the district court correct his sentence based on Rosales-Mireles v.

United States, 138 S. Ct. 1897 (2018). The district court ruled that it lacked

authority to grant Allah relief. We affirm.

      The district court did not err. The district court could not correct a fact stated

in Allah’s presentence investigation report when he failed to object to it. See

United States v. Beckles, 565 F.3d 832, 844 (11th Cir. 2009) (“It is the law of this

circuit that a failure to object to allegations of fact in a PSI admits those facts for

sentencing purposes and precludes the argument that there was error in them.”).

The district court also lacked jurisdiction to alter Allah’s sentence. Allah filed his

motion long after the 14-day deadline in which to correct a sentence expired. See

Fed. R. Crim. P. 35(a). No basis existed to modify Allah’s sentence in the absence

of either a motion from the Bureau of Prisons to reduce his sentence or an


                                            2
              Case: 18-15171     Date Filed: 08/15/2019   Page: 3 of 3


amendment to the Sentencing Guidelines that lowered his sentencing range. See 18

U.S.C. § 3582(c). Allah also was not entitled to postconviction relief based on

Molina-Martinez, which addressed whether a defendant whose sentence is based

on a plainly incorrect sentencing range was entitled to relief on direct appeal under

Federal Rule of Criminal Procedure 52(b), 138 S. Ct. at 1906–11. And Allah could

not move the district court to vacate his sentence because his motion would be

barred as successive. See 28 U.S.C. §§ 2241, 2255. In any event, we have held that

errors in the calculation of an advisory guideline range for sentencing a career

offender are not cognizable in postconviction review. See Spencer v. United States,

773 F.3d 1132, 1135 (11th Cir. 2014) (en banc).

      We AFFIRM the denial of Allah’s motion.




                                          3